          Case 3:19-cv-00266-SK Document 1 Filed 01/16/19 Page 1 of 9
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
 

                            UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

       Scott Johnson,                             Case No.
               Plaintiff,
                                                     Complaint For Damages And
         v.                                       Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
       D. R. Patel Investments, LLC, a            Act; Unruh Civil Rights Act
          California Limited Liability
       Company;
          Twinkle Travel, a California
       Corporation; and Does 1-10,
               Defendants.

           Plaintiff Scott Johnson complains of D. R. Patel Investments, LLC, a
   California Limited Liability Company; Twinkle Travel, a California
   Corporation; and Does 1-10 (“Defendants”), and alleges as follows:

       PARTIES:
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
   level C-5 quadriplegic. He cannot walk and also has significant manual
   dexterity impairments. He uses a wheelchair for mobility and has a specially


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00266-SK Document 1 Filed 01/16/19 Page 2 of 9
      

    equipped van.
        2. Defendant D. R. Patel Investments, LLC owned the real property
    located at or about 2230 Lombard Street, San Francisco, California, in
    September 2018.
        3. Defendant D. R. Patel Investments, LLC owned the real property
    located at or about 2230 Lombard Street, San Francisco, California, in
    October 2018.
        4. Defendant D. R. Patel Investments, LLC owned the real property
    located at or about 2230 Lombard Street, San Francisco, California, in
   December 2018.
       5. Defendant D. R. Patel Investments, LLC owns the real property located
   at or about 2230 Lombard Street, San Francisco, California, currently.
       6. Defendant Twinkle Travel owned Travel Inn located at or about 2230
   Lombard Street, San Francisco, California, in September 2018.
       7. Defendant Twinkle Travel owned Travel Inn located at or about 2230
   Lombard Street, San Francisco, California, in October 2018.
       8. Defendant Twinkle Travel owned Travel Inn located at or about 2230
   Lombard Street, San Francisco, California, in December 2018.
       9. Defendant Twinkle Travel owns Travel Inn (“Motel”) located at or
   about 2230 Lombard Street, San Francisco, California, currently.
       10.Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,


                                             
                                              
      Complaint
      
          Case 3:19-cv-00266-SK Document 1 Filed 01/16/19 Page 3 of 9
      

    connections, and responsibilities of the Defendants and Does 1 through 10,
    inclusive, are ascertained.
 
        JURISDICTION & VENUE:
        11.The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        12.Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       13.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.

       FACTUAL ALLEGATIONS:
       14.Plaintiff went to the Motel in September 2018, October 2018 and
   December 2018 with the intention to avail himself of its goods or services,
   motivated in part to determine if the defendants comply with the disability
   access laws.
       15.The Motel is a facility open to the public, a place of public
   accommodation, and a business establishment.
       16.Parking spaces are another one of the facilities, privileges, and
   advantages offered by Defendants to patrons of the Motel.
       17.Unfortunately, during plaintiff’s visits to the subject property in
   September 2018, October 2018 and December 2018, plaintiff noticed that a
   variety of cars parked in the designated van parking space marked and
   reserved for persons with disabilities. The cars did not have disability placards,


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00266-SK Document 1 Filed 01/16/19 Page 4 of 9
      

    license plates or tags. These cars parked in the parking stalls and access aisles
    that should have been reserved for persons with disabilities.
        18.On two occasions, plaintiff observed the same black vehicle with the
    same license plate number parked in the parking stall reserved for persons with
    disabilities. Plaintiff alleges, on information and belief, that this vehicle
    belongs to an employee of the Motel.
        19.In January 2019, when an investigator went to the property to capture
    images and get various measurements, the investigator saw that the same
    black car observed during two of the plaintiff’s previous visits was parked in
   the designated van parking stall designed for persons with disabilities. The car
   did not have disability placards, disability license plates or tags.
       20.The defendants have no policy of prohibiting ambulatory persons, who
   have no right to use the parking stalls designed for persons with disabilities,
   from using the parking stalls.
       21.Finally, next to the parking stall with the logo, there were white diagonal
   lines that did not have a “NO PARKING” warning in it. The defendants do not
   maintain the parking spaces reserved for persons with disabilities.
       22.Guest rooms are another one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Motel.
       23.The Motel’s website did not allow customers to book accessible guest
   rooms with two beds online.
       24.Currently, the Motel’s website does not allow customers to book
   accessible guest rooms with two beds online.
       25.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Property.
       26.Plaintiff personally encountered these barriers.
       27.This inaccessible facility denied the plaintiff full and equal access and


                                               
                                                
      Complaint
      
          Case 3:19-cv-00266-SK Document 1 Filed 01/16/19 Page 5 of 9
      

    caused him difficulty.
        28.Transaction counters are also one of the facilities, privileges, and
    advantages offered by Defendants to patrons of the Motel.
        29.Meanwhile, even though the plaintiff did not personally confront the
    barriers, the transaction counter at the Motel is more than 36 inches in height.
    In fact, the transaction counter is about 48 inches high.
        30.There is no lowered, 36 inch portion of the transaction counter at the
    Motel for use by persons in wheelchairs to conduct transactions.
        31.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       32.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       33.A common barrier removal project is modifying transaction counters to
   make a portion of the counter accessible. This is a simple construction task,
   well within the capabilities of any general contractor. The task can be
   completed easily and for a modest price.
       34.Plaintiff will return to the Motel to avail himself of its goods or services
   and to determine compliance with the disability access laws. He is currently
   deterred from doing so because of his knowledge of the existing barriers. If the
   barriers are not removed, the plaintiff will face unlawful and discriminatory
   barriers again.
       35.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are


                                               
                                                
      Complaint
      
          Case 3:19-cv-00266-SK Document 1 Filed 01/16/19 Page 6 of 9
      

    other violations and barriers on the site that relate to his disability. Plaintiff will
    amend the complaint, to provide proper notice regarding the scope of this
    lawsuit, once he conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to his disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his
    disability removed regardless of whether he personally encountered them).
 
    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       36.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       37.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,     services,     facilities,   privileges,    advantages,      or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00266-SK Document 1 Filed 01/16/19 Page 7 of 9
      

                 Appendix “D.”
               c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are
                 readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
       38.Any business that provides parking spaces must provide accessible
   parking spaces. 2010 Standards § 208. Under the 2010 Standards, one in
   every six accessible parking spaces must be van accessible. 2010 Standards §
   208.2.4.
       39.Here, the defendants allowed cars without disability placards, disability
   license plates or tags to park in the in the designated parking stalls ostensibly
   designed for persons with disabilities. This is a violation. Additionally, the lack
   of maintenance has allowed the parking spaces to fade. This is a violation.
       40.Under the ADA, public accommodations that own or operate a place of
   lodging have an obligation to “ensure that individuals with disabilities can
   make reservations for accessible guest rooms during the same hours and in the
   same manner as individuals who do not need accessible rooms.” 28 C.F.R. §
   36.302(e)(1)(i).
       41.Here, the Motel’s failure to provide disabled individuals the ability to
   book similar accessible guestrooms online through their website, like non-
   disabled individuals, is a violation ADA. Plaintiff was unable to book an
   accessible guestroom with two beds online, for example.
       42.Under the 2010 Standards, where the approach to the sales or service
   counter is a parallel approach, such as in this case, there must be a portion of


                                              
                                               
      Complaint
      
          Case 3:19-cv-00266-SK Document 1 Filed 01/16/19 Page 8 of 9
      

    the sales counter that is no higher than 36 inches above the floor and 36 inches
    in width and must extend the same depth as the rest of the sales or service
    counter top. 2010 Standards § 904.4 & 904.4.1.
        43.Here, no such accessible counter has been provided in violation of the
    ADA.
        44.The Safe Harbor provisions of the 2010 Standards are not applicable
    here because the conditions challenged in this lawsuit do not comply with the
    1991 Standards.
        45.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       46.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       47.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       48.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       49.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s


                                               
                                                
      Complaint
      
          Case 3:19-cv-00266-SK Document 1 Filed 01/16/19 Page 9 of 9
      

    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
        50.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
        51.Although the plaintiff was markedly frustrated by facing discriminatory
    barriers, even manifesting itself with minor and fleeting physical symptoms,
    the plaintiff does not value this very modest physical personal injury greater
   than the amount of the statutory damages.

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.
           3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: January 14, 2019              CENTER FOR DISABILITY ACCESS


                                           By: ____________________________________

                                                 Chris Carson, Esq.
                                              Attorney for plaintiff


                                                 
                                                  
      Complaint
      
